                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     AMERICAN AUTOMOBILE                                Case No. 17-CV-03874-LHK
Northern District of California
 United States District Court




                                         ASSOCIATION OF NORTHERN
                                  13     CALIFORNIA, NEVADA & UTAH, et al.,                 ORDER GRANTING
                                                        Plaintiffs,                         ADMINISTRATIVE MOTION TO FILE
                                  14                                                        UNDER SEAL
                                  15             v.                                         Re: Dkt. No. 92
                                  16     GENERAL MOTORS LLC, et al.,

                                  17                    Defendants.

                                  18
                                              On February 28, 2019, the Court denied without prejudice the parties’ three motions to
                                  19
                                       seal. ECF No. 86. Before the Court is a joint administrative motion to file confidential information
                                  20
                                       under seal filed by Plaintiffs American Automobile Association of Northern California, Nevada &
                                  21
                                       Utah and its affiliate A3 Mobility LLC (“Plaintiffs” or “AAA”) and Defendants General Motors
                                  22
                                       LLC and its affiliate Maven Drive LLC’s (“Defendants” or “GM”) on March 8, 2019. ECF No. 92
                                  23
                                       (“Mot.”). For the following reasons, the Court GRANTS the instant motion to seal.
                                  24
                                              “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  25
                                       and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of
                                  26
                                       Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                                  27

                                  28                                                    1
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   U.S. 589, 597 & n.7 (1978)). Accordingly, when considering a sealing request, “a strong

                                   2   presumption in favor of access is the starting point.” Id. (internal quotation marks omitted).

                                   3          Parties seeking to seal judicial records relating to motions that are “more than tangentially

                                   4   related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,

                                   5   1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling reasons

                                   6   supported by specific factual findings that outweigh the general history of access and the public

                                   7   policies favoring disclosure,” Kamakana, 447 F.3d at 1178–79 (internal quotation marks and

                                   8   citation omitted). Compelling reasons justifying the sealing of court records generally exist “when

                                   9   such ‘court files might have become a vehicle for improper purposes,’ such as the use of records to

                                  10   gratify private spite, promote public scandal, circulate libelous statements, or release trade

                                  11   secrets.” Id. at 1179 (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the

                                  12   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further
Northern District of California
 United States District Court




                                  13   litigation will not, without more, compel the court to seal its records.” Id.

                                  14          Records attached to motions that are “not related, or only tangentially related, to the merits

                                  15   of a case” are not subject to the strong presumption of access. Ctr. for Auto Safety, 809 F.3d at

                                  16   1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need for access to court

                                  17   records attached only to non-dispositive motions because those documents are often unrelated, or

                                  18   only tangentially related, to the underlying cause of action.” (internal quotation marks and citation

                                  19   omitted)). Parties moving to seal records attached to motions unrelated or only tangentially related

                                  20   to the merits of a case must meet the lower “good cause” standard of Rule 26(c) of the Federal

                                  21   Rules of Civil Procedure. Ctr. for Auto Safety, 809 F.3d at 1098–99; Kamakana, 447 F.3d at

                                  22   1179–80. The “good cause” standard requires a “particularized showing” that “specific prejudice

                                  23   or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors

                                  24   Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002) (citation omitted); see Fed. R. Civ. P. 26(c).

                                  25   “Broad allegations of harm, unsubstantiated by specific examples or articulated reasoning” will

                                  26   not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (citation

                                  27   omitted).

                                  28                                                      2
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1          Pursuant to Rule 26(c), a trial court has broad discretion to permit sealing of court

                                   2   documents for, inter alia, the protection of “a trade secret or other confidential research,

                                   3   development, or commercial information.” Fed. R. Civ. P. 26(c)(1)(G). The Ninth Circuit has

                                   4   adopted the definition of “trade secrets” set forth in the Restatement of Torts, holding that “[a]

                                   5   trade secret may consist of any formula, pattern, device or compilation of information which is

                                   6   used in one’s business, and which gives him an opportunity to obtain an advantage over

                                   7   competitors who do not know or use it.” Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972)

                                   8   (quoting Restatement (First) of Torts § 757 cmt. b). “Generally [a trade secret] relates to the

                                   9   production of goods . . . . It may, however, relate to the sale of goods or to other operations in the

                                  10   business . . . .” Id. (alterations in original). Furthermore, the United States Supreme Court has

                                  11   recognized that sealing may be justified to prevent judicial documents from being used “as sources

                                  12   of business information that might harm a litigant’s competitive standing.” Nixon, 435 U.S. at 598.
Northern District of California
 United States District Court




                                  13          In addition, parties moving to seal documents must comply with the procedures established

                                  14   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                  15   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or

                                  16   otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). “The request must be narrowly

                                  17   tailored to seek sealing only of sealable material, and must conform with Civil [Local Rule] 79-

                                  18   5(d).” Id. Civil Local Rule 79-5(d), moreover, requires the submitting party to attach a “proposed

                                  19   order that is narrowly tailored to seal only the sealable material” and that “lists in table format

                                  20   each document or portion thereof that is sought to be sealed,” as well as an “unredacted version of

                                  21   the document” that “indicate[s], by highlighting or other clear method, the portions of the

                                  22   document that have been omitted from the redacted version.” Civ. L. R. 79-5(d)(1). Where the

                                  23   moving party seeks to file under seal a document containing information designated confidential

                                  24   by the opposing party, “[w]ithin 4 days of the filing of the Administrative Motion to File Under

                                  25   Seal, the [opposing party] must file a declaration as required by subsection 79-5(d)(1)(A)

                                  26   establishing that all of the designated material is sealable.” Civ. L. R. 79-5(e)(1).

                                  27          The initial question before the Court is whether the instant motions to seal are subject to

                                  28                                                      3
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   the good cause or compelling reasons standard. The instant motions to seal are associated with

                                   2   GM’s motion for summary judgment. A motion for summary judgment is by definition a

                                   3   dispositive motion. Thus, it relates to the merits of the cause of action. Other courts considering

                                   4   sealing requests for motions for summary judgment have applied the “compelling reasons”

                                   5   standard for sealing. See, e.g., Fed. Deposit Ins. Corp. v. Bayone Real Estate Inv. Corp., 2017 WL

                                   6   1398311, at *2 (N.D. Cal. Apr. 19, 2017) (applying the “compelling reasons” standard to sealing

                                   7   relating to a motion for summary judgment); Perfect 10, Inc. v. Giganews, Inc., 2014 WL

                                   8   12586248, at *2 (C.D. Cal. Oct. 3, 2014) (same). Consequently, the Court will apply the

                                   9   “compelling reasons” standard to the parties’ sealing requests.

                                  10          The Court now turns to the substance of the instant joint sealing motion. Specifically, the

                                  11   information the parties seek to seal generally falls into the following categories: (1) contracts

                                  12   between either AAA or GM and third parties, and information provided by third parties; (ii)
Northern District of California
 United States District Court




                                  13   financial information or information regarding the projected profitability of the parties’

                                  14   businesses; (iii) personally identifiable information of third-party individuals, including names,

                                  15   addresses, phone numbers, and email addresses; and (iv) information regarding the parties’

                                  16   prospective business plans, dealings and strategies. See Mot. The Court agrees that compelling

                                  17   reasons exist to seal this information. See, e.g., FTC v. Qualcomm Inc., No. 17-CV-220-LHK,

                                  18   2019 WL 95922, at *3 (N.D. Cal. Jan. 3, 2019) (granting motion to seal under the compelling to

                                  19   the extent it may harm the party or third parties’ “competitive standing and divulges terms of

                                  20   confidential contracts, contract negotiations, or trade secrets.”); Krieger v. Atheros Commc’ns,

                                  21   Inc., No. 11-CV-640-LHK, 2011 WL 2550831, at *1 (N.D. Cal. Jun. 25, 2011) (finding

                                  22   information regarding party’s “long-term financial projections, discussions of business strategy,

                                  23   and competitive analyses” sealable under the compelling reasons standard); Nursing Home

                                  24   Pension Fund v. Oracle Corp., No. C01-00988 MJJ, 2007 WL 3232267, at *2 (N.D. Cal. Nov. 1,

                                  25   2007) (“The Ninth Circuit has found that compelling reasons exist to keep personal information

                                  26   confidential to protect an individual’s privacy interest and to prevent exposure to harm or identity

                                  27   theft.” (citing Foltz v. State Farm. Mut. Auto Ins. Co., 331 F.3d 1122, 1134 (9th Cir. 2003)));

                                  28                                                      4
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   Benedict v. Hewlett-Packard Co., No. 13-CV-00119-LHK, 22014 WL 233827, at *3 (N.D. Cal.

                                   2   Jan. 21, 2014) (granting motion to seal confidential customer information, including address,

                                   3   phone number, and email address); Transperfect Global, Inc. v. Motionpoint Corp., No. C 10-

                                   4   2590 CW, 2013 WL 209678, at *1 (N.D. Cal. Jan. 17, 2013) (granting motion to seal exhibits that

                                   5   contained proprietary information about the sealing party’s internal business operations).

                                   6   Furthermore, the parties’ request is narrowly tailored because the requested sealing include only

                                   7   those categories of information.

                                   8          Additionally, the parties filed with the instant renewed motion to seal only unredacted,

                                   9   non-public copies of the exhibits and briefs. The parties still need to publicly file redacted versions

                                  10   of the exhibits and briefs on the docket. The parties shall have until March 19, 2019 to publicly

                                  11   file redacted versions of these documents consistent with the Court’s sealing rulings.

                                  12          Accordingly, with the Ninth Circuit’s sealing case law in mind, the Court rules on the
Northern District of California
 United States District Court




                                  13   instant motion as follows:

                                  14                Document                           Page/Line                     Court’s Ruling

                                  15    GM’s Opening Brief                    Highlighted financial           GRANTED.
                                                                              information at 1:08
                                  16
                                        GM’s Opening Brief                    Highlighted financial           GRANTED.
                                  17                                          information at 6:06
                                  18    GM’s Opening Brief                    Highlighted financial           GRANTED.
                                                                              information at 8:12
                                  19
                                        GM’s Opening Brief                    Highlighted financial           GRANTED.
                                  20                                          information at 8:13
                                  21    GM’s Opening Brief                    Highlighted financial           GRANTED.
                                                                              information at 9:07
                                  22
                                        GM’s Opening Brief                    Highlighted financial           GRANTED.
                                  23                                          information at 9:08–11
                                  24    GM’s Opening Brief                    Highlighted financial           GRANTED.
                                                                              information at 10:06
                                  25
                                        GM’s Opening Brief                    Highlighted financial           GRANTED.
                                  26                                          information at 16:02
                                  27

                                  28                                                     5
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   GM’s Opening Brief                Highlighted financial        GRANTED.
                                                                         information at 17:08
                                   2
                                       GM’s Opening Brief                Highlighted financial        GRANTED.
                                   3                                     information at 20:04

                                   4   GM’s Opening Brief                Highlighted financial        GRANTED.
                                                                         information at 21:26
                                   5                                     (Footnote 105)

                                   6   GM’s Opening Brief                Highlighted financial        GRANTED.
                                                                         information at 21:27–28
                                   7                                     (Footnote 105)

                                   8   GM’s Opening Brief                Highlighted financial        GRANTED.
                                                                         information at 22:16
                                   9
                                       Declaration of Rachel             Declaration of Rachel        GRANTED.
                                  10   Bhattacharya in Support of        Bhattacharya in Support of
                                       Defendants’ Motion for Summary    Defendants’ Motion for
                                  11   Judgment                          Summary Judgment,
                                                                         highlighted financial
                                  12                                     information at ¶ 34
Northern District of California
 United States District Court




                                  13   GM Exhibit 1, Transcript of the   Highlighted financial        GRANTED.
                                       Deposition of Megan Stooke        information at 49:18
                                  14
                                       GM Exhibit 1, Transcript of the   Highlighted financial        GRANTED.
                                  15   Deposition of Megan Stooke        information at 49:20
                                  16   GM Exhibit 1, Transcript of the   Highlighted financial        GRANTED.
                                       Deposition of Megan Stooke        information at 49:22
                                  17
                                       GM Exhibit 1, Transcript of the   Highlighted financial        GRANTED.
                                  18   Deposition of Megan Stooke        information at 50:13
                                  19   GM Exhibit 1, Transcript of the   Highlighted financial        GRANTED.
                                       Deposition of Megan Stooke        information at 50:19
                                  20
                                       GM Exhibit 1, Transcript of the   Highlighted financial        GRANTED.
                                  21   Deposition of Megan Stooke        information at 72:23–24
                                  22   GM Exhibit 14, GM-produced        Highlighted customer         GRANTED.
                                       document                          information at
                                  23                                     GM000018379
                                  24   GM Exhibit 14, GM-produced        Highlighted customer         GRANTED.
                                       document                          information at
                                  25                                     GM000018394
                                  26
                                  27

                                  28                                                6
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   GM Exhibit 15, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                   2                                 GM000055933

                                   3   GM Exhibit 15, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                   4                                 GM000055934

                                   5   GM Exhibit 15, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                   6                                 GM000055935

                                   7   GM Exhibit 15, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                   8                                 GM000055936

                                   9   GM Exhibit 15, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  10                                 GM000055937

                                  11   GM Exhibit 15, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  12                                 GM000055938
Northern District of California
 United States District Court




                                  13   GM Exhibit 15, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  14                                 GM000055939

                                  15   GM Exhibit 15, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  16                                 GM000055940
                                  17   GM Exhibit 15, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  18                                 GM000055941
                                  19   GM Exhibit 15, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  20                                 GM000055942
                                  21   GM Exhibit 15, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  22                                 GM000055943
                                  23   GM Exhibit 15, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  24                                 GM000055944
                                  25   GM Exhibit 15, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  26                                 GM000055945
                                  27

                                  28                                           7
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   GM Exhibit 16, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                   2                                 GM000056370

                                   3   GM Exhibit 17, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                   4                                 GM000056503

                                   5   GM Exhibit 17, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                   6                                 GM000056504

                                   7   GM Exhibit 18, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                   8                                 GM000000002.0001

                                   9   GM Exhibit 18, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  10                                 GM000000002.0002

                                  11   GM Exhibit 18, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  12                                 GM000000002.0003
Northern District of California
 United States District Court




                                  13   GM Exhibit 18, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  14                                 GM000000002.0004

                                  15   GM Exhibit 18, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  16                                 GM000000002.0005
                                  17   GM Exhibit 18, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  18                                 GM000000002.0006
                                  19   GM Exhibit 20, GM-produced    Highlighted financial       GRANTED.
                                       document                      information at
                                  20                                 GM00062459
                                  21   GM Exhibit 21, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  22                                 GM000056444
                                  23   GM Exhibit 21, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  24                                 GM000056445
                                  25   GM Exhibit 22, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  26                                 GM000056389
                                  27

                                  28                                            8
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   GM Exhibit 22, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                   2                                 GM000056390

                                   3   GM Exhibit 22, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                   4                                 GM000056391

                                   5   GM Exhibit 23, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                   6                                 GM000056401

                                   7   GM Exhibit 23, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                   8                                 GM000056402

                                   9   GM Exhibit 23, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  10                                 GM000056403

                                  11   GM Exhibit 23, GM-produced    GM Exhibit 23, GM-          GRANTED.
                                       document                      produced document,
                                  12                                 highlighted customer
Northern District of California




                                                                     information at
 United States District Court




                                  13                                 GM000056404

                                  14   GM Exhibit 23, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  15                                 GM000056405

                                  16   GM Exhibit 23, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  17                                 GM000056406
                                  18   GM Exhibit 24, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  19                                 GM000056608
                                  20   GM Exhibit 25, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  21                                 GM000056392
                                  22   GM Exhibit 26, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  23                                 GM000056415
                                  24   GM Exhibit 26, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  25                                 GM000056416
                                  26   GM Exhibit 26, GM-produced    Highlighted customer        GRANTED.
                                       document                      information at
                                  27                                 GM000056417
                                  28                                           9
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   GM Exhibit 26, GM-produced        Highlighted customer       GRANTED.
                                       document                          information at
                                   2                                     GM000056418

                                   3   GM Exhibit 27, GM-produced        Highlighted customer       GRANTED.
                                       document                          information at
                                   4                                     GM000056393

                                   5   GM Exhibit 27, GM-produced        Highlighted customer       GRANTED.
                                       document                          information at
                                   6                                     GM000056394

                                   7   GM Exhibit 28, GM-produced        Highlighted customer       GRANTED.
                                       document                          information at
                                   8                                     GM000056400

                                   9   GM Exhibit 29, GM-produced        Highlighted customer       GRANTED.
                                       document                          information at
                                  10                                     GM000056506

                                  11   GM Exhibit 35, GM-produced        Highlighted customer       GRANTED.
                                       document                          information at
                                  12                                     GM000057513.0001
Northern District of California
 United States District Court




                                  13   GM Exhibit 35, GM-produced        Highlighted customer       GRANTED.
                                       document                          information at
                                  14                                     GM000057513.0002

                                  15   GM Exhibit 35, GM-produced        Highlighted customer       GRANTED.
                                       document                          information at
                                  16                                     GM000057513.0003
                                  17   GM Exhibit 35, GM-produced        Highlighted customer       GRANTED.
                                       document                          information at
                                  18                                     GM000057513.0004
                                  19   GM Exhibit 35, GM-produced        Highlighted customer       GRANTED.
                                       document                          information at
                                  20                                     GM000057513.0006
                                  21   GM Exhibit 44, Expert Report of   Highlighted financial      GRANTED.
                                       Carrie Distler                    information at ¶ 14
                                  22
                                       GM Exhibit 44, Expert Report of   Highlighted text at ¶ 31   GRANTED.
                                  23   Carrie Distler
                                  24   GM Exhibit 44, Expert Report of   Highlighted text at ¶ 33   GRANTED.
                                       Carrie Distler
                                  25
                                       GM Exhibit 44, Expert Report of   Highlighted text at ¶ 38   GRANTED.
                                  26   Carrie Distler
                                  27

                                  28                                               10
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   GM Exhibit 44, Expert Report of   Highlighted financial   GRANTED.
                                       Carrie Distler                    information at ¶ 43
                                   2
                                       GM Exhibit 44, Expert Report of   Highlighted financial   GRANTED.
                                   3   Carrie Distler                    information at ¶ 54

                                   4   GM Exhibit 44, Expert Report of   Highlighted financial   GRANTED.
                                       Carrie Distler                    information at ¶ 59
                                   5
                                       GM Exhibit 44, Expert Report of   Highlighted financial   GRANTED.
                                   6   Carrie Distler                    information at ¶ 64

                                   7   GM Exhibit 44, Expert Report of   Highlighted financial   GRANTED.
                                       Carrie Distler                    information at ¶ 65
                                   8
                                       GM Exhibit 44, Expert Report of   Highlighted financial   GRANTED.
                                   9   Carrie Distler                    information at ¶ 68

                                  10   GM Exhibit 44, Expert Report of   Highlighted financial   GRANTED.
                                       Carrie Distler                    information at ¶ 69
                                  11
                                       GM Exhibit 44, Expert Report of   Highlighted financial   GRANTED.
                                  12   Carrie Distler                    information at ¶ 70
Northern District of California
 United States District Court




                                  13   GM Exhibit 44, Expert Report of   Highlighted financial   GRANTED.
                                       Carrie Distler                    information at ¶ 73
                                  14
                                       GM Exhibit 44, Expert Report of   Highlighted financial   GRANTED.
                                  15   Carrie Distler                    information at ¶ 84
                                  16   GM Exhibit 44, Expert Report of   Highlighted financial   GRANTED.
                                       Carrie Distler                    information at ¶ 85
                                  17
                                       GM Exhibit 44, Expert Report of   Highlighted financial   GRANTED.
                                  18   Carrie Distler                    information at ¶ 86
                                  19   GM Exhibit 44, Expert Report of   Highlighted financial   GRANTED.
                                       Carrie Distler                    information at ¶ 87
                                  20
                                       GM Exhibit 44, Expert Report of   Highlighted financial   GRANTED.
                                  21   Carrie Distler                    information at ¶ 90
                                  22   GM Exhibit 44, Expert Report of   Highlighted financial   GRANTED.
                                       Carrie Distler                    information at ¶ 91
                                  23
                                       GM Exhibit 44, Expert Report of   Highlighted financial   GRANTED.
                                  24   Carrie Distler                    information at ¶ 92
                                  25   GM Exhibit 44, Expert Report of   Highlighted financial   GRANTED.
                                       Carrie Distler                    information at ¶ 93
                                  26
                                  27

                                  28                                               11
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   GM Exhibit 44, Expert Report of   Highlighted financial          GRANTED.
                                       Carrie Distler                    information at ¶ 94
                                   2
                                       GM Exhibit 44, Expert Report of   Highlighted financial          GRANTED.
                                   3   Carrie Distler                    information at ¶ 95

                                   4   GM Exhibit 44, Expert Report of   Highlighted financial          GRANTED.
                                       Carrie Distler                    information at ¶ 96
                                   5
                                       GM Exhibit 44, Expert Report of   Highlighted text at Footnote   GRANTED.
                                   6   Carrie Distler                    56

                                   7   GM Exhibit 44, Expert Report of   Highlighted text at Footnote   GRANTED.
                                       Carrie Distler                    61
                                   8
                                       GM Exhibit 44, Expert Report of   Highlighted financial          GRANTED.
                                   9   Carrie Distler                    information at Footnote 137

                                  10   GM Exhibit 44, Expert Report of   Highlighted financial          GRANTED
                                       Carrie Distler                    information at Footnote 174
                                  11
                                       GM Exhibit 44, Expert Report of   Highlighted financial          GRANTED.
                                  12   Carrie Distler                    information shown in Table
Northern District of California
 United States District Court




                                                                         1 at p. 24
                                  13
                                       GM Exhibit 44, Expert Report of   Highlighted financial          GRANTED.
                                  14   Carrie Distler                    information shown in Table
                                                                         2 at p. 25
                                  15
                                       GM Exhibit 44, Expert Report of   Highlighted financial          GRANTED.
                                  16   Carrie Distler                    information shown in Table
                                                                         3 at p. 33
                                  17
                                       GM Exhibit 44, Expert Report of   Highlighted financial          GRANTED.
                                  18   Carrie Distler                    information shown in Table
                                                                         4 at p. 36
                                  19
                                       GM Exhibit 44, Expert Report of   Highlighted financial          GRANTED.
                                  20   Carrie Distler                    information shown in Table
                                                                         5 at p. 37
                                  21
                                       GM Exhibit 44, Expert Report of   Highlighted financial          GRANTED.
                                  22   Carrie Distler                    information shown in Table
                                                                         6 at p. 38
                                  23
                                       GM Exhibit 44, Expert Report of   Highlighted financial       GRANTED.
                                  24   Carrie Distler                    information shown in Figure
                                                                         2 at p. 27
                                  25
                                       GM Exhibit 44, Expert Report of   Highlighted financial       GRANTED.
                                  26   Carrie Distler                    information shown in Figure
                                                                         3 at p. 28
                                  27

                                  28                                               12
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   GM Exhibit 44, Expert Report of   Highlighted financial          GRANTED.
                                       Carrie Distler                    information shown in
                                   2                                     Schedule 1.0

                                   3   Exhibit 45,                       Entire document                GRANTED.
                                       AAANCNU000061295
                                   4
                                       Exhibit 47, Transcript of the     Highlighted text at 78:8-9     GRANTED.
                                   5   Deposition of Michael Hetke

                                   6   Exhibit 47, Transcript of the     Highlighted text at 78:23-24   GRANTED.
                                       Deposition of Michael Hetke
                                   7
                                       Exhibit 47, Transcript of the     Highlighted text at 79:24      GRANTED.
                                   8   Deposition of Michael Hetke

                                   9   Exhibit 47, Transcript of the     Highlighted text at 80:2       GRANTED.
                                       Deposition of Michael Hetke
                                  10
                                       Exhibit 47, Transcript of the     Highlighted text at 80:4       GRANTED.
                                  11   Deposition of Michael Hetke

                                  12   Exhibit 47, Transcript of the     Highlighted text at 80:6       GRANTED.
Northern District of California
 United States District Court




                                       Deposition of Michael Hetke
                                  13
                                       Exhibit 47, Transcript of the     Highlighted text at 80:9       GRANTED.
                                  14   Deposition of Michael Hetke
                                  15   Exhibit 47, Transcript of the     Highlighted text at 80:18      GRANTED.
                                       Deposition of Michael Hetke
                                  16
                                       Exhibit 47, Transcript of the     Highlighted text at 81:5       GRANTED.
                                  17   Deposition of Michael Hetke
                                  18   Exhibit 47, Transcript of the     Highlighted text at 81:8       GRANTED.
                                       Deposition of Michael Hetke
                                  19
                                       Exhibit 47, Transcript of the     Highlighted text at 81:12      GRANTED.
                                  20   Deposition of Michael Hetke
                                  21   Exhibit 47, Transcript of the     Highlighted text at 82:2       GRANTED.
                                       Deposition of Michael Hetke
                                  22
                                       Exhibit 47, Transcript of the     Highlighted text at 82:9       GRANTED.
                                  23   Deposition of Michael Hetke
                                  24   Exhibit 47, Transcript of the     Highlighted text at 82:12      GRANTED.
                                       Deposition of Michael Hetke
                                  25
                                       Exhibit 47, Transcript of the     Highlighted text at 82:14      GRANTED.
                                  26   Deposition of Michael Hetke
                                  27

                                  28                                               13
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   Exhibit 47, Transcript of the     Highlighted text at 82:22-23   GRANTED.
                                       Deposition of Michael Hetke
                                   2
                                       Exhibit 47, Transcript of the     Highlighted text at 83:10      GRANTED.
                                   3   Deposition of Michael Hetke

                                   4   Exhibit 47, Transcript of the     Highlighted text at 83:19      GRANTED.
                                       Deposition of Michael Hetke
                                   5
                                       Exhibit 47, Transcript of the     Highlighted text at 84:8       GRANTED.
                                   6   Deposition of Michael Hetke

                                   7   Exhibit 47, Transcript of the     Highlighted text at 84:15      GRANTED.
                                       Deposition of Michael Hetke
                                   8
                                       Exhibit 47, Transcript of the     Highlighted text at 84:20      GRANTED.
                                   9   Deposition of Michael Hetke

                                  10   Exhibit 47, Transcript of the     Highlighted text at 85:8       GRANTED.
                                       Deposition of Michael Hetke
                                  11
                                       Exhibit 47, Transcript of the     Highlighted text at 96:5       GRANTED.
                                  12   Deposition of Michael Hetke
Northern District of California
 United States District Court




                                  13   Exhibit 47, Transcript of the     Highlighted text at 171:3      GRANTED.
                                       Deposition of Michael Hetke
                                  14
                                       Exhibit 47, Transcript of the     Highlighted text at 171:10     GRANTED.
                                  15   Deposition of Michael Hetke
                                  16   Exhibit 47, Transcript of the     Highlighted text at 171:20-    GRANTED.
                                       Deposition of Michael Hetke       22
                                  17
                                       Exhibit 47, Transcript of the     Highlighted text at 173:20     GRANTED.
                                  18   Deposition of Michael Hetke
                                  19   Exhibit 52,                       Entire document                GRANTED.
                                       AAANCNU000114587
                                  20
                                       GM Exhibit 54, Expert Report of   Highlighted financial          GRANTED.
                                  21   Scott Phillips                    information at ¶ 9
                                  22   GM Exhibit 54, Expert Report of   Highlighted text at ¶ 14       GRANTED.
                                       Scott Phillips
                                  23
                                       GM Exhibit 54, Expert Report of   Highlighted financial          GRANTED.
                                  24   Scott Phillips                    information at ¶ 26
                                  25   GM Exhibit 54, Expert Report of   Highlighted financial          GRANTED.
                                       Scott Phillips                    information at ¶ 27
                                  26
                                  27

                                  28                                               14
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   GM Exhibit 54, Expert Report of    Highlighted financial         GRANTED.
                                       Scott Phillips                     information at ¶ 29
                                   2
                                       GM Exhibit 54, Expert Report of    Highlighted financial         GRANTED.
                                   3   Scott Phillips                     information at ¶ 31

                                   4   GM Exhibit 54, Expert Report of    Highlighted financial         GRANTED.
                                       Scott Phillips                     information at ¶ 32
                                   5
                                       GM Exhibit 54, Expert Report of    Highlighted financial         GRANTED.
                                   6   Scott Phillips                     information at ¶ 39

                                   7   GM Exhibit 54, Expert Report of    Highlighted financial         GRANTED.
                                       Scott Phillips                     information at Footnote 56
                                   8
                                       GM Exhibit 54, Expert Report of    Highlighted financial         GRANTED.
                                   9   Scott Phillips                     information shown in Tab 3

                                  10   GM Exhibit 54, Expert Report of    Highlighted financial         GRANTED.
                                       Scott Phillips                     information shown in Tab 4
                                  11
                                       GM Exhibit 58, Transcript of the   Highlighted financial         GRANTED.
                                  12   Deposition of Carrie Distler       information at 119:01
Northern District of California
 United States District Court




                                  13   GM Exhibit 58, Transcript of the   Highlighted financial         GRANTED.
                                       Deposition of Carrie Distler       information at 119:03
                                  14
                                       GM Exhibit 58, Transcript of the   Highlighted financial         GRANTED.
                                  15   Deposition of Carrie Distler       information at 119:06
                                  16   GM Exhibit 58, Transcript of the   Highlighted financial         GRANTED.
                                       Deposition of Carrie Distler       information at 119:07
                                  17
                                       GM Exhibit 58, Transcript of the   Highlighted financial         GRANTED.
                                  18   Deposition of Carrie Distler       information at 119:09
                                  19   GM Exhibit 58, Transcript of the   Highlighted financial         GRANTED.
                                       Deposition of Carrie Distler       information at 119:12
                                  20
                                       GM Exhibit 58, Transcript of the   Highlighted financial         GRANTED.
                                  21   Deposition of Carrie Distler       information at 119:13
                                  22   GM Exhibit 58, Transcript of the   Highlighted financial         GRANTED.
                                       Deposition of Carrie Distler       information at 123:01
                                  23
                                       GM Exhibit 58, Transcript of the   Highlighted financial         GRANTED.
                                  24   Deposition of Carrie Distler       information at 123:03
                                  25   AAA’s Opposition                   Highlighted text at 2:10–12   GRANTED.
                                  26   AAA’s Opposition                   Highlighted revenue amount GRANTED.
                                                                          at 12:07
                                  27

                                  28                                                15
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   AAA’s Opposition                    Highlighted revenue amount GRANTED.
                                                                           at 13:23
                                   2
                                       Declaration of Jason Haight in      Highlighted text at ¶ 10       GRANTED.
                                   3   Support of Plaintiffs’ Opposition
                                       to Defendants’ Motion for
                                   4   Summary Judgment

                                   5   Declaration of Jason Haight in      Highlighted text at ¶ 12       GRANTED.
                                       Support of Plaintiffs’ Opposition
                                   6   to Defendants’ Motion for
                                       Summary Judgment
                                   7
                                       Declaration of Jason Haight in      Highlighted text at ¶ 13       GRANTED.
                                   8   Support of Plaintiffs’ Opposition
                                       to Defendants’ Motion for
                                   9   Summary Judgment

                                  10   Declaration of Jason Haight in      Highlighted text at ¶ 30       GRANTED.
                                       Support of Plaintiffs’ Opposition
                                  11   to Defendants’ Motion for
                                       Summary Judgment
                                  12
Northern District of California




                                       Declaration of Jason Haight in      Highlighted text at ¶ 34       GRANTED.
 United States District Court




                                  13   Support of Plaintiffs’ Opposition
                                       to Defendants’ Motion for
                                  14   Summary Judgment

                                  15   Declaration of Jason Haight in      Highlighted text at ¶ 56       GRANTED.
                                       Support of Plaintiffs’ Opposition
                                  16   to Defendants’ Motion for
                                       Summary Judgment
                                  17
                                       AAA Exhibit 1, Transcript of the    Highlighted text at 78:8-9     GRANTED.
                                  18   Deposition of Michael Hetke
                                  19   AAA Exhibit 1, Transcript of the    Highlighted text at 78:23-24   GRANTED.
                                       Deposition of Michael Hetke
                                  20
                                       AAA Exhibit 1, Transcript of the    Highlighted text at 79:24      GRANTED.
                                  21   Deposition of Michael Hetke
                                  22   AAA Exhibit 1, Transcript of the    Highlighted text at 80:2       GRANTED.
                                       Deposition of Michael Hetke
                                  23
                                       AAA Exhibit 1, Transcript of the    Highlighted text at 80:4       GRANTED.
                                  24   Deposition of Michael Hetke
                                  25   AAA Exhibit 1, Transcript of the    Highlighted text at 80:6       GRANTED.
                                       Deposition of Michael Hetke
                                  26
                                       AAA Exhibit 1, Transcript of the    Highlighted text at 80:9       GRANTED.
                                  27   Deposition of Michael Hetke
                                  28                                                 16
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   AAA Exhibit 1, Transcript of the   Highlighted text at 80:18      GRANTED.
                                       Deposition of Michael Hetke
                                   2
                                       AAA Exhibit 1, Transcript of the   Highlighted text at 81:5       GRANTED.
                                   3   Deposition of Michael Hetke

                                   4   AAA Exhibit 1, Transcript of the   Highlighted text at 81:8       GRANTED.
                                       Deposition of Michael Hetke
                                   5
                                       AAA Exhibit 1, Transcript of the   Highlighted text at 81:12      GRANTED.
                                   6   Deposition of Michael Hetke

                                   7   AAA Exhibit 1, Transcript of the   Highlighted text at 82:2       GRANTED.
                                       Deposition of Michael Hetke
                                   8
                                       AAA Exhibit 1, Transcript of the   Highlighted text at 82:9       GRANTED.
                                   9   Deposition of Michael Hetke

                                  10   AAA Exhibit 1, Transcript of the   Highlighted text at 82:12      GRANTED.
                                       Deposition of Michael Hetke
                                  11
                                       AAA Exhibit 1, Transcript of the   Highlighted text at 82:14      GRANTED.
                                  12   Deposition of Michael Hetke
Northern District of California
 United States District Court




                                  13   AAA Exhibit 1, Transcript of the   Highlighted text at 82:22-23   GRANTED.
                                       Deposition of Michael Hetke
                                  14
                                       AAA Exhibit 1, Transcript of the   Highlighted text at 83:10      GRANTED.
                                  15   Deposition of Michael Hetke
                                  16   AAA Exhibit 1, Transcript of the   Highlighted text at 83:19      GRANTED.
                                       Deposition of Michael Hetke
                                  17
                                       AAA Exhibit 1, Transcript of the   Highlighted text at 84:8       GRANTED.
                                  18   Deposition of Michael Hetke
                                  19   AAA Exhibit 1, Transcript of the   Highlighted text at 84:15      GRANTED.
                                       Deposition of Michael Hetke
                                  20
                                       AAA Exhibit 1, Transcript of the   Highlighted text at 84:20      GRANTED.
                                  21   Deposition of Michael Hetke
                                  22   AAA Exhibit 1, Transcript of the   Highlighted text at 85:8       GRANTED.
                                       Deposition of Michael Hetke
                                  23
                                       AAA Exhibit 1, Transcript of the   Highlighted text at 107:17     GRANTED.
                                  24   Deposition of Michael Hetke
                                  25   AAA Exhibit 8, Deposition of       Highlighted text at 146:11–    GRANTED.
                                       Rachel Bhattacharya                12
                                  26
                                  27

                                  28                                                17
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1       AAA Exhibit 8, Deposition of       Highlighted name at 167:02    GRANTED.
                                           Rachel Bhattacharya
                                   2
                                           AAA Exhibit 8, Deposition of       Highlighted name at 167:03    GRANTED.
                                   3       Rachel Bhattacharya

                                   4       AAA Exhibit 8, Deposition of       Highlighted name at 167: 12 GRANTED.
                                           Rachel Bhattacharya
                                   5
                                           AAA Exhibit 8, Deposition of       Highlighted name at           GRANTED.
                                   6       Rachel Bhattacharya                167:17–18

                                   7       AAA Exhibit 8, Deposition of       Highlighted text at 199:15–   GRANTED.
                                           Rachel Bhattacharya                18
                                   8
                                           AAA Exhibit 8, Deposition of       Highlighted text at 270:01–   GRANTED.
                                   9       Rachel Bhattacharya                02

                                  10       AAA Exhibit 8, Deposition of       Highlighted text at 270:04–   GRANTED.
                                           Rachel Bhattacharya                05
                                  11
                                           AAA Exhibit 8, Deposition of       Highlighted text at 270:07–   GRANTED.
                                  12       Rachel Bhattacharya                08
Northern District of California
 United States District Court




                                  13       AAA Exhibit 8, Deposition of       Highlighted text at 270:13–   GRANTED.
                                           Rachel Bhattacharya                15
                                  14
                                           AAA Exhibit 8, Deposition of       Highlighted text at 270:19–   GRANTED.
                                  15       Rachel Bhattacharya                20
                                  16       AAA Exhibit 9, Transcript of the   Highlighted financial         GRANTED.
                                           Deposition of Megan Stooke1        information at 129:21
                                  17
                                           AAA Exhibit 9, Transcript of the   Highlighted financial         GRANTED.
                                  18       Deposition of Megan Stooke         information at 185:09
                                  19       AAA Exhibit 9, Transcript of the   Highlighted financial         GRANTED.
                                           Deposition of Megan Stooke         information at 185:18
                                  20
                                           AAA Exhibit 10, Transcript of      Highlighted financial         GRANTED.
                                  21       the Deposition of Julia Steyn      information at 48:20
                                  22

                                  23

                                  24   1
                                         The parties do not request to seal AAA Exhibit 9, Transcript of the Deposition of Megan Stooke
                                  25   (“Stooke Transcript”) at 37:17–20, in their joint administrative motion to seal or their proposed
                                       order. See Mot. However, the parties redact the Stooke Transcript at 37:17–20 in the version the
                                  26   parties filed on the docket. See ECF No. 92-36. This appears to be an error. However, to the extent
                                       the parties are seeking to seal that portion of the Stooke Transcript, the Court DENIES the parties’
                                  27   request. The Stooke Transcript at 37:17–20 describes GM and Lyft’s Express Drive program,
                                       which has already been made public by the parties.
                                  28                                                      18
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   AAA Exhibit 10, Transcript of   Highlighted financial     GRANTED.
                                       the Deposition of Julia Steyn   information at 49:04
                                   2
                                       AAA Exhibit 10, Transcript of   Highlighted financial     GRANTED.
                                   3   the Deposition of Julia Steyn   information at 49:08–09

                                   4   AAA Exhibit 10, Transcript of   Highlighted financial     GRANTED.
                                       the Deposition of Julia Steyn   information at 49:12
                                   5
                                       AAA Exhibit 10, Transcript of   Highlighted financial     GRANTED.
                                   6   the Deposition of Julia Steyn   information at 49:14

                                   7   AAA Exhibit 11, GM-produced     Entire document           GRANTED.
                                       document
                                   8
                                       AAA Exhibit 30, GM-produced     Highlighted customer      GRANTED.
                                   9   document                        information at
                                                                       GM000061181
                                  10
                                       AAA Exhibit 30, GM-produced     Highlighted customer      GRANTED.
                                  11   document                        information at
                                                                       GM000061182
                                  12
Northern District of California
 United States District Court




                                       AAA Exhibit 30, GM-produced     Highlighted customer      GRANTED.
                                  13   document                        information at
                                                                       GM000061183
                                  14
                                       AAA Exhibit 30, GM-produced     Highlighted customer      GRANTED.
                                  15   document                        information at
                                                                       GM000061184
                                  16
                                       AAA Exhibit 31, GM-produced     Highlighted customer      GRANTED.
                                  17   document                        information at
                                                                       GM000008625
                                  18
                                       AAA Exhibit 31, GM-produced     Highlighted customer      GRANTED.
                                  19   document                        information at
                                                                       GM000008626
                                  20
                                       AAA Exhibit 32, GM-produced     Highlighted customer      GRANTED.
                                  21   document                        information GM000038797
                                  22   AAA Exhibit 34, GM-produced     Highlighted customer      GRANTED.
                                       document                        information at
                                  23                                   GM000057516 (red box)
                                  24   AAA Exhibit 35, GM-produced     Highlighted customer      GRANTED.
                                       document                        information at
                                  25                                   GM000008092
                                  26
                                  27

                                  28                                             19
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   AAA Exhibit 36, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                   2                                 GM000008258

                                   3   AAA Exhibit 37, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                   4                                 GM000008291

                                   5   AAA Exhibit 38, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                   6                                 GM000008409

                                   7   AAA Exhibit 39, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                   8                                 GM000008411

                                   9   AAA Exhibit 40, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                  10                                 GM000008569

                                  11   AAA Exhibit 40, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                  12                                 GM000008570
Northern District of California
 United States District Court




                                  13   AAA Exhibit 41, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                  14                                 GM000008571

                                  15   AAA Exhibit 41, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                  16                                 GM000008572
                                  17   AAA Exhibit 41, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                  18                                 GM000008573
                                  19   AAA Exhibit 42, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                  20                                 GM000008987
                                  21   AAA Exhibit 43, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                  22                                 GM000018723
                                  23   AAA Exhibit 43, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                  24                                 GM000018724
                                  25   AAA Exhibit 44, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                  26                                 GM000019847
                                  27

                                  28                                          20
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1   AAA Exhibit 45, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                   2                                 GM000019973

                                   3   AAA Exhibit 45, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                   4                                 GM000019974

                                   5   AAA Exhibit 47, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                   6                                 GM000057565

                                   7   AAA Exhibit 48, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                   8                                 GM000057654

                                   9   AAA Exhibit 48, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                  10                                 GM000057655

                                  11   AAA Exhibit 48, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                  12                                 GM000057657
Northern District of California
 United States District Court




                                  13   AAA Exhibit 48, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                  14                                 GM000057658

                                  15   AAA Exhibit 48, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                  16                                 GM000057659
                                  17   AAA Exhibit 49, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                  18                                 GM000057702
                                  19   AAA Exhibit 49, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                  20                                 GM000057703
                                  21   AAA Exhibit 50, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                  22                                 GM000057717
                                  23   AAA Exhibit 51, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                  24                                 GM000057737
                                  25   AAA Exhibit 52, GM-produced   Highlighted customer        GRANTED.
                                       document                      information at
                                  26                                 GM000057773
                                  27

                                  28                                          21
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   1    AAA Exhibit 53, GM-produced   Highlighted customer            GRANTED.
                                        document                      information at
                                   2                                  GM000057803

                                   3    AAA Exhibit 54, GM-produced   Highlighted customer            GRANTED.
                                        document                      information at
                                   4                                  GM000057815

                                   5    AAA Exhibit 55, GM-produced   Highlighted customer            GRANTED.
                                        document                      information at
                                   6                                  GM000061177

                                   7    AAA Exhibit 56, GM-produced   Highlighted customer            GRANTED.
                                        document                      information at
                                   8                                  GM000061186

                                   9    AAA Exhibit 65, GM-produced   Highlighted text at             GRANTED.
                                        document                      GM000026293 (fourth and
                                  10                                  fifth full sentences in email
                                                                      dated 4/18/2017 at 7:42:25
                                  11                                  PM)

                                  12    AAA Exhibit 75, GM-produced   Entire document                 GRANTED.
Northern District of California




                                        document
 United States District Court




                                  13
                                        AAA Exhibit 78, GM-produced   Entire document                 GRANTED.
                                  14    document

                                  15    GM’s Reply                    Highlighted financial           GRANTED.
                                                                      information at 1:12
                                  16
                                        GM’s Reply                    Highlighted financial           GRANTED.
                                  17                                  information at 14:28
                                  18    GM’s Reply                    Highlighted financial           GRANTED.
                                                                      information at 15:10
                                  19
                                       IT IS SO ORDERED.
                                  20

                                  21
                                       Dated: March 14, 2019
                                  22
                                                                                ______________________________________
                                  23
                                                                                LUCY H. KOH
                                  24                                            United States District Judge

                                  25

                                  26
                                  27

                                  28                                             22
                                       Case No. 17-CV-03874-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
